Title: To George Washington from Henry Laurens, 20 November 1778
From: Laurens, Henry
To: Washington, George


  
    Dear sir—
    Philadelphia 20th Novem. 1778
  
I feel myself doubly honoured by your favor of the 14th Inst. from the confidence of General Washington in the free communication of his sentiments & in the coincidence of his Ideas with my own, upon a question, on the wise decision of which the Inheritance, possibly the establishment, of the freedom & Independence of these States, seems to depend. The respect Sir, which I owe you, demands an immediate reply, & yet the variety of avocations in which I am engaged, do not afford me moments for arranging or expressing my thoughts suitably to the importance of the subject; I am nevertheless encouraged to proceed without hesitation from a conviction, that, were I to deliver my opinions at full length I should be obliged to borrow Your Excellency’s words, which I have the honor of assuring you Sir, are in more than one Instance repetitions of my own, & that in every other, one excepted, our sentiments on this momentous discussion exactly accord.
I beleive & upon good grounds, the scheme for an expedition into Canada in concert with the Arms of France originated in the breast of Marquis delafayette, encouraged probably by conferences with Count d’Estaing & I also beleive it to be the offspring of the purest motives so far as respects that origin, but this is not sufficient to engage my concurrence in a measure big with eventual mischiefs.
  As deeply as my very limited time & faculties had suffered me to penetrate, I had often contemplated our delicate connexion with France, & although it is painful to talk of ones own foresight, had 
    
    
    
    viewed & foretold fifteen Months ago the humiliating state to which our embrio Independence would be reduced by courting from that Nation the loan of more Money than should be actually necessary for the support of the Army & of our unfortunate Navy.
I was one of the six unsuccessful opponents to the resolution for borrowing Money from France for paying the Interest of our loan Office Certificates—we have in this single article plunged the Union into a vast amount of debt, & from neglecting to exert our very small abilities or even to shew a leading disposition to cancel any part of the former demand against us, our Bills for that Interest are now floating in imminent danger of dishonor & disgrace—fully persuaded of the true value of National honor I anxiously wished to support our own by a propriety & consistency of conduct & I dreaded the consequences of subjecting our happiness to the disposal of a powerful Creditor, who might upon very specious grounds, interpret National honor to our destruction—I warned my freinds against the danger of Mortgaging these States to foreign powers. Every Million of Livres you borrow implies a pledge of your Lands, & it is optional in your Creditor to be repaid at the Bank of England with an exorbitant Præmium, or to collect the Money due to him in any of your Ports & according to his own mode whenever National Interest shall require the support of pretended National honor—hence Your Excellency will perceive what were my feelings, when the propositions for subduing Canada by the aid of a french Fleet & Army were first broached to me—I demurred exceedingly to the Marquis’s scheme & expressed some doubts of the concurrence of Congress, this was going as far as I dared consistently with my Office or considering him as a Gentleman of equal honor & tenacity—I trusted the issue of his application to the sagacity of Congress, the business was referred to a Committee who conferred with the Marquis, their Report was framed agreeable to his wishes, but the House very prudently determined to consult the Commander in Chief previously to a final determination, and although Your Excellency’s observations are Committed, I am much mistaken if every Member in Congress is not decided in his opinion in favor of them—If the prosecution of so extensive a project is from the present state of our Army & funds impracticable on our part, it becomes altogether unnecessary to discuss the point in a political view, & I trust the Marquis will be satisfied with such reasonings in apology for our desisting from the pursuit of his favorite enterprize as our circumstances dictate.
  The immense debts which we are involved in abroad & at home demand the most serious attention & calls for an exertion of the collected wisdom of all these States in order to secure what we have saved 
    
    
    
    from the ravages of the Enemy, I am very short sighted, if there be at this time any encouragement for attempting distant conquests.
I have been uniformly averse from every proposition which tended to dissipate our strength & to accumulate our debt—events have confirmed my opinions, & at this Instant taking in view all circumstances I have doubts of the policy & more of the success of the pending expedition against East Florida.
Congress will probably recommend to the States to raise a Tax of near 20 Million the ensuing Year, this I hope will have a good effect, by returning many of us to first principles from which we have been too long wandering this almost intolerable burthen will rouse & animate our fellow Citizens, they will probably send Men of abilities to investigate Causes, to enquire into expenditures & to call delinquents for unaccounted Millions to severe reckonings, they will do what they have hitherto shamefully neglected, pass necessary Laws for this purpose. this heavy Tax & the prospect of increasing impositions will shew our constituents the necessity for consolidating our strength, as well as the impropriety & danger of new expensive Military enterprizes—Virtue & patriotism were the Motto of our Banners when we entered this Contest, where is virtue, where is patriotism now? when almost every Man has turned his thoughts & attention to gain & pleasures, practicing every artifice of Change Alley or Jonathan’s—when Men of abilities disgracefully neglect the important duties for which they were sent to Congress, tempted by the pitiful ffees of practicing Attornies—when Members of that Body artfully start apoint, succeed, & then avail themselves of the secrets of the House, commence monopolizers & accumulate the public debt for their private emoluments; I beleive many such tricks have been acted, the particular instance which I allude to cost these States a large Sum of Money without putting the Criminal to the expence of a blush. When Men in almost every important public department are actually concerned in Commerce incompatible with the strict duties of their respective Offices, when the most egregious delinquents meet with support in Congress & escape examination—I am tired & fear tiring you Sir with this horrible half finished picture, I will therefore leave it but not before I add that the United States of America are in most deplorable circumstances, that the acquisition of a foreign Minister has fixed the Eyes of Europe upon them, that their weaknesses & their wickednesses are no longer hidden, that the States respectively are much to blame, & that without speedy reformation their shame & ruin collectively will follow.
  The disaster of Admiral Byron’s ffleet & the successful departure of Count d’Estaing’s are events much in our favor, that is to say, if we 
    
    
    
    are pleased to make a wise improvement of them but from experience fearing the contrary I am almost tempted to wish they had not happened these fortunate circumstance will lull us to sleep again, & while our Ally is gaining honor aggrandizement & the highest national advantages we shall be sinking into a State little better than tributary & dependent—be this as it may, the World will ever honor by acknowledging the virtues of the Man who from my inmost Soul I beleive keeps us at this Moment from crumbling. I have the honor to be With the most sincere Respect & Esteem Dear Sir Your much obliged & obedient humble servant

  Henry Laurens

